NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




    United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted February 4, 2011*
                                     Decided March 15, 2011



                                             Before

                               WILLIAM J. BAUER, Circuit Judge
                                DIANE P. WOOD, Circuit Judge
                             JOHN DANIEL TINDER, Circuit Judge

No. 09-8019

IN RE:                                            Petition for Permission to Appeal from the
   LOCKHEED MARTIN                                Southern District of Illinois.
   CORPORATION, et al.,
   Defendants-Petitioners,                        No. 06-C-701-MJR

                                                  Michael J. Reagan, Judge.

No. 09-8022

IN RE:                                            Petition for Permission to Appeal from the
   ANTHONY ABBOTT, et al.,                        Southern District of Illinois.
   Plaintiffs-Cross-Petitioners,
                                                  No. 06-C-701-MJR

                                                  Michael J. Reagan, Judge.




       *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the petitions are submitted on the briefs and the record.
See FED . R. APP. P. 34(a)(2).
Nos. 09-8019 & 09-8022                                                                   Page 2

                                          ORDER

        Anthony Abbott, Eric Fankhauser, Lloyd DeMartini, Jack Jordan, and Dennis
Tombaugh (the “plaintiffs”) all participated in retirement plans offered by Lockheed
Martin Corporation and Lockheed Martin Investment Management Company
(“Lockheed”). The plaintiffs sued Lockheed on behalf of themselves and a purported class
of plan participants, alleging that they were entitled to relief under the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., for breaches of fiduciary
duty committed by Lockheed. The district court granted partial summary judgment for
Lockheed, leaving for trial three of the plaintiffs’ fiduciary breach theories. A short time
later, the court concluded that only two of the plaintiffs’ three remaining theories were
appropriate for class treatment. It certified two plaintiff classes under Federal Rule of Civil
Procedure 23(b)(1) – one representing those who had participated in Lockheed’s Salaried
Savings Plan, and the other composed of people who had been part of Lockheed’s Hourly
Savings Plan. Each class advanced both of the fiduciary breach theories that the district
court had deemed proper for class treatment. The district court denied the plaintiffs’
request for class certification with respect to the third of its theories that had survived
summary judgment.

        Invoking Federal Rule of Civil Procedure 23(f), Lockheed asks this court to accept an
appeal from the district court’s decision granting class certification, and the plaintiffs
similarly cross-petition for review of the decision to deny class treatment as far as their
third theory of fiduciary breach was concerned. We suspended proceedings on both
petitions until we had resolved the cases consolidated as Spano, et al. v. The Boeing Co., et
al.v, Nos. 09-3001 & 09-3018, 2011 WL 183974 (7th Cir. Jan. 21, 2011), and Howell v. Motorola,
Inc, et al., Nos. 07-3837 & 09-2796, 2011 WL 183966 (7th Cir. Jan. 21, 2011). With those
decisions now issued, we can turn to the parties’ pending petitions.

       Because the district court’s class certification determinations in this case raise issues
substantially similar to those resolved in Spano and Howell, we conclude that additional
proceedings in the district court are necessary on the question of class certification. We
therefore G RANT the defendants’ petition, VACATE the district court’s class certification
order, and REMAND for further proceedings. The plaintiffs’ cross-petition is D ENIED. On
remand, both sides will have the opportunity to present additional arguments on issues
related to class certification in light of our decisions in Spano and Howell, and the district
court should resolve any dispute in a manner consistent with those cases.